UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7329



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAUL DENNIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-94-47, CA-98-64-1-T)


Submitted:     February 25, 1999            Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raul Dennis, Appellant Pro Se.    Deborah Ann Ausburn, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raul Dennis seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny the motion for a

certificate of appealability, deny a certificate of appealability,

and dismiss the appeal on the reasoning of the district court.   See

United States v. Dennis, Nos. CR-94-47; CA-98-64-1-T (W.D.N.C. June

24, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2